Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated July 19, 2021, has been received. By way of this reply, Applicant has amended claims 1 and 5 and canceled claim 9.
Claims 1-8 and 10-12 are therefore under examination.
The rejections of record can be found in the previous Office action, dated April 19, 2021.

Specification
The specification was previously objected to concerning the use of the trade name “BiaCore” without a proper symbol indicating use in commerce such as ™ or © following the term.
Applicant’s amendments to the specification have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
Claims 1-12 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Applicant’s arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-6, 8, and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/346,769 in view of Fourcade (J Exp Med. 2010 Sep 27;207(10):2175-86) and U.S. Patent No. 10,316,089. This is a new grounds of rejection.
The reference ‘769 application claims a method of treating cancer comprising administering to a patient an anti-human TIM-3 antibody with identical CDRs to that of the anti-TIM-3 antibody claimed in the instant application in combination with an effective amount of an anti-human PD-L1 antibody.
Fourcade teaches that the blockade of TIM-3 and its ligand in combination with blockade of PD-1-PD-L1 reverses T cell exhaustion/dysfunction in patients with advanced melanoma (abstract and Figure 4). Fourcade further teaches that PD-1 and TIM-3 positive CD8+ T cells show a dysfunctional phenotype (Figure 2 and page 2178, right column). 
The ‘089 patent teaches an antibody which binds to human PD-1, having identical sequence to the claimed anti-human PD-1 antibody of the instant application. The ‘089 patent also teaches the use of said anti-human PD-1 antibody in the treatment of cancer, and that the antibody may be administered in simultaneous, separate, or sequential combination with one or more anti-tumor agents (claim 31).
prima facie obvious to combine the teachings of Fourcade and the ‘089 patent with the claimed subject matter of the reference ‘769 application in order to arrive at the claimed subject matter of the instant application. The claimed antibodies were both known in the art, as evidenced by the reference application and the ‘089 patent. Fourcade teaches the synergy between blockading the interaction between TIM-3 and its ligand with blockading the interaction with PD-1 and its ligand (PD-L1). The skilled artisan would be able to substitute the anti-PD-1 antibody of the ‘089 patent in place of the anti-PD-L1 antibody taught by Fourcade by known methods, and the combination would predictably perform the same.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 10-12 are rejected the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,253,096 in view of U.S. Patent No. 10,316,089 and U.S. Patent No. 10,508,149.
As stated in the previous Office action, both the claimed anti-TIM-3 antibody and the claims anti-PD-1 antibody were taught by the '096 patent and the '089 patent, respectively. Furthermore, the ‘149 patent teaches a method of treating cancer, comprising the administration of an anti-TIM-3 antibody and an anti-PD-1 antibody to a subject in need of treatment (claim 24). A skilled artisan would be able to reach the claimed invention of the instant application by means of simple substitution of known antibodies against TIM-3 and PD-1, with no change in their respective functions, yielding nothing more than predictable results. Combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results are both rationales that support a 
Applicant's assertion that the experimental results of the combination of the two claimed antibodies is sufficient to rebut the prima facie case of obviousness is not persuasive, as the synergy between an anti-TIM-3 antibody and an anti-PD-1 antibody was known in the art, according to the ‘149 patent. For this reason, Applicant's results are predictable and expected.
This rejection is therefore maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/PETER JOHANSEN/Examiner, Art Unit 1644                  


/SHARON X WEN/Primary Examiner, Art Unit 1644